Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment filed 3/15/19 is acknowledged and has been entered.

2.  The abstract of the disclosure is objected to because the abstract is not clear and grammatically correct, for example, “is low invasive”.  Correction is required.  See MPEP § 608.01(b).

3.  The use of the term ZOMETA (e.g., at [0083]), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

4.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

5.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

The claims are drawn to a composition for NK cell enrichment comprising an anti-CD16 antibody, OK432, an anti-CD137 antibody, and a broadly recited cytokine (instant base claim 8), further comprising an anti-CD3 antibody and/or a bisphosphonate derivative or a salt thereof, or a hydrate thereof (claim 10), and a kit for production of NK cell-enriched blood comprising a composition for NK cell enrichment according to claim 8 (claim 11).	



The claimed composition must therefore possess the functional property of NK cell enrichment (any NK cell human or non-human) consonant with the said definition in the specification.  However, the “cytokine” is recited by function rather than by what it is, as the specification defines “cytokine” as “a wide variety of proteinous hormones that play a role in signal transduction between cells and has the effect of enriching lymphocytes such as T cells or NK cells as described above in the immune system” ([0076]).  In addition, the specification does not disclose a structure/function correlation for the genus of cytokines recited in the instant claims, nor a representative number of species thereof in the face of cytokines being a structurally diverse genus having different functional properties.  

Evidentiary reference Turner et al (Biochim. Biophyys. Acta 2014, 1843: 2563-2582, IDS reference) teaches that cytokines are a structurally diverse genus with the at least 63 members thereof having different functional properties.

The specification discloses only 5 species of cytokines out of the genus of cytokines that presumably possess the functional property of NK cell stimulation in concert with the other recited ingredients in the claimed composition: 

The specification discloses that the co-addition of the anti-CD16 antibody and a cytokine such as IL-2 can increase the induction rate of NK cell growth compared with addition of the cytokine alone ([0071]).  The specification further discloses that IL-2, IL-12 IL-15, IL-18, TNF-, and IL-1 are examples of cytokines ([0076]).  The specification exemplifies using IL-2 in the composition to enrich human NK cells ([0142]-[0145]).  

The specification discloses at [0070] that the NK cell growth-stimulating factors comprise an anti-CD16 antibody, an anti-CD137 antibody, OK432, and a cytokine as essential factors.  

There is no evidence of record for a representative number of anti-CD16, anti-CD137, and/or anti-CD3 antibodies that can bind to the cognate receptor on a non-human NK cells that possess the functional property of stimulating non-human NK cells in concert with the other recited ingredients in the claimed composition:

The specification discloses that the anti-CD16 antibody refers to an antibody against an antigen CD16 which is a marker for NK cells or granulocytes is also known as FCRIII present on the surfaces of most resting NK cells ([0071]). The specification discloses that the anti-CD16 antibody is preferably an anti-human CD16 mAb such as 3G8, the anti-CD137 antibody is preferably an anti-human CD137 mAb such as 4-1BB and the anti-CD3 antibody is preferably an anti-human CD3 mAb such as muromonab-CD3 (OKT3) ([0120]).  The specification discloses that the anti-CD137 antibody refers to an antibody against an antigen CD137 that is a glycoprotein belonging to the costimulatory molecule TNF receptor superfamily, whereby activation with anti-CD137 antibody contributes to the activation and maintenance of activation of T cells and memory T cell ([0074]).  The specification discloses that the anti-CD137 antibody used in the NK cell growth-stimulating factors of the present invention is not particularly limited as long as the antibody specifically recognizes and binds to the antigen CD137.  The specification provides examples of commercially available anti-human CD137 mAbs 4-1BB, 4B4-1, O.N.185, BBK-2, C-20, D-20, G-1, N-16, BBEX2 and Lq-14 ([0074]).  

Neither is there evidence of record of sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function for these said antibodies (i.e., a correlation between the structure of the antibody as pertains to the complement of cognate CDRs of each antibody with the functional properties of specific binding to the cognate marker on non-human NK cells and of stimulating non-human NK cells).  Indeed the art recognizes that there is no structure/function relationship between the sequence of the antibody binding site and binding to a same antigen. One of skill in the art was aware that the number and sequence of antibodies that bind to a single protein is a very large and structurally diverse genus (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes), as is evidenced below.

Edwards et al (JMB, 2003, 334: 103-118, IDS reference) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lamda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well.

Lloyd et al (Protein Engineering, Eng. Design & Selection, 2009, 22(3): 159-168, IDS reference) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding.  Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen.  Said reference also teaches that a wide variety of VH and VL pairings further increase diversity.  (See entire reference.)  

Goel et al (J. Immunol., 2004, 173: 7358-7367, IDS reference) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin.  Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The said reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  

Khan and Salunke (J. Immunol, 2014, 192: 5398-5405, IDS reference) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the said antibodies possessing entirely different CDR sequences.  Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability.  Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs.  Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity…Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations.  This may well have implications of Ag specificity beyond the naïve BCR repertoire, because Kaji et al….have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).  

Poosarla et al (Biotechn. Bioeng., 2017, 114(6): 1331-1342, IDS reference) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide.  Said reference further teaches “most B-cell epitopes…in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)

Torres and Casadevall (Trend. Immunol., 2008, 29(2): 91-97, IDS reference) teach that constant heavy domains of an antibody can affect binding affinity and specificity and V-region structure independent of avidity (i.e., the structure of the antibody constant heavy region domains can influence binding affinity and specificity independently of the variable region that comprises the CDRS that contain residues that contact antigen or and/or maintain conformation).  (See entire reference.) 

The evidentiary references thus underscore a large and structurally diverse genus of (the immune repertoire of) antibodies that bind to an antigen, antibodies that bind to an epitope of an antigen, and antibodies that bind to overlapping epitopes of an antigen.

Although one of skill in the art could test various combinations of cytokines in combination with the recited antibodies to determine if NK cells can be enhanced, note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Although one of skill in the art could make antibodies to CD16, CD3, and/or CD137 on non-human NK cells and test them for binding and the functional property of stimulating NK cells in combination with the recited other ingredients, note that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Equally note that adequate written description of a newly characterized antigen alone is not adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  Also see the Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018, USPTO, which clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the above bolded text, at  https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

Therefore, it appears that the instant specification does not adequately disclose the breadth of the cytokine or the antibodies in the claimed composition recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all the said antibodies and cytokines at the time the instant application was filed, and hence not in possession of the claimed composition (and kit thereof) that enriches/stimulates human or non-human NK cells with cytokines or that enriches/stimulates non-human NK cells with the recited antibodies at the time the instant application was filed.     

8.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 103(a) as being unpatentable over WO 2011/096504 A1 (IDS reference, publication date 8/11/2011) as evidenced by US20120308986 A1 (IDS reference) in view of Wilcox et al (J. Immunol. 2002, 169 (8): 4230-4236, IDS reference) and Dowell et al (Eur. J. Immunol. 2009, 39 S1, p S511, PD09/18, IDS reference).  

Claim interpretation:  The specification discloses that “the term “enrichment” means to grow and/or activate cells or to have grown and/or activated cells.  In the present specification, the term “activation” means to enhance or potentiate functions possessed by cells, particularly, NK cells.  Examples thereof include to enhance or potentiate cytotoxic function and the expression of NK cell surface receptors involved in activity and/or growth.” (See [0057]). Thus, the definition in the specification broadly encompasses NK cell growth, activation, potentiation of any function possessed by NK cells, including enhancement or potentiation of cytotoxic function, and/or upregulation or expression of NK cell surface receptors involved in activity and/or growth. 

WO 2011/096504 A1 teaches stimulating NK cells comprised in a sample of blood from a human patient with an NK cell stimulating composition comprising at least an anti-CD16 antibody, OK432, bisphosphonate and a cytokine (see abstract).   WO 2011/096504 A1 also teaches that IL-2 may be the cytokine, (see [0099] and evidentiary reference below), and that anti-CD16 antibody can reinforce multiplication of the NK cell by cytokines such as IL-2 that proliferates/multiplies NK cells.  WO 2011/096504 A1 also teaches that anti-CD16 antibody and OK432 are also NK cell multiplication stimulators (see for example, [0121], [0027]-[0029]) (see entire reference).   

Evidentiary reference US20120308986 A1 is disclosed to be an English language equivalent of the primary art reference (in Applicant’s IDS filed 9/25/15 in parent application serial no 14/780,394). US20120308986 A1 discloses that IL-2 may be the cytokine used in the composition for stimulating NK cells, as well as the teachings noted above.  Said reference also teaches a kit for production of NK cell-enriched blood comprising the said composition (see entire reference, for example, abstract, [0070], [0086], [0090], [0096], claims 9-14).

WO 2011/096504 A1 does not teach wherein an anti-human CD137 antibody is also used in the composition.

Wilcox et al teach promoting the growth of NK cells through signaling using an anti-CD137 antibody and IL-2.  Wilcox et al demonstrate that NK cells that are stimulated through CD137 using an anti-CD137 antibody express the high affinity IL-2R and are hyper-responsive to IL-2.  Wilcox et al teach that CD137 is a critical receptor for co-stimulation of T cells (see entire reference).  

Dowell et al teach stimulating NK cells through 4-1BB (i.e., CD137), including with the CD137L ligand of CD137 (4-1BB) promotes long term growth of NK cells. Dowell et al teach that use of 4-1BB stimulation is a useful tool for ex vivo expansion of NK cells (see entire reference, especially title and main text).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made an agonist anti-human CD137 antibody or to have identified a cross-reacting agonist non-anti-human CD137 antibody and to have placed it along with IL-2 in the composition/kit comprising the composition of the primary art reference.

One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to stimulate and promote long term growth of NK cells, as Wilcox et al teach stimulation through CD137 induces expression of the high affinity IL-2 receptor, making the NK cells hyper-responsive to IL-2, while Dowell et al teach that stimulating NK cells through CD137 promotes long term growth of NK cells and is useful for ex vivo expansion of NK cells.

Also, it would have been obvious to try adding an agonist anti-human CD137 antibody to the composition taught by the primary art reference for NK cell enrichment.  A person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  In addition, the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07.

11.  No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644